Case 1:20-cv-23423-BB Document 8 Entered on FLSD Docket 09/18/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              Case No. 20-cv-23423-BLOOM/Louis

 GLOBAL GARLIC, INC.,

        Plaintiff,

 v.

 DISTRIBUIDORA MI HONURAS, LLC
 and OMAR CERNA RUBINSTEIN,

       Defendants.
 __________________________________/

                                              ORDER

        THIS CAUSE is before the Court upon a sua sponte review of the record. On September

 16, 2020, Defendants Omar Cerna Rubinstein (“Rubinstein”) and Distribuidora Mi Honduras, LLC

 (“DMH”), both proceeding pro se, filed a Motion to Dismiss, ECF No. [7], in response to

 Plaintiff’s Complaint, ECF No. [1]. Because DMH is a limited liability company, it is an “artificial

 entity that can act only through agents[,] cannot appear pro se, and must be represented by

 counsel.” Palazzo v. Gulf Oil Corp., 764 F.2d 1381, 1385 (11th Cir. 1985) (citations omitted); see

 also United States v. Hagerman, 549 F.3d 536, 537 (7th Cir. 2008) (“[A] limited liability company

 . . . , like a corporation, cannot litigate in a federal court unless it is represented by a lawyer.”

 (citations omitted)). No representation has been made that Rubinstein is an attorney serving as

 DMH’s counsel who may appear before the Court.

        Accordingly, it is ORDERED AND ADJUDGED as follows:

        1. The Motion to Dismiss, ECF No. [7], is STRICKEN.
Case 1:20-cv-23423-BB Document 8 Entered on FLSD Docket 09/18/2020 Page 2 of 2
                                                            Case No. 20-cv-23423-BLOOM/Louis


        2. Defendant Distribuidora Mi Honduras, LLC shall have until October 8, 2020, to retain

              counsel, who, by such date, must file a notice of appearance and submit DMH’s

              response to Plaintiff’s Complaint or show cause why default should not be entered.

        3. Defendant Omar Cerna Rubinstein, proceeding pro se, may separately refile a response

              to Plaintiff’s Complaint solely on his own behalf by no later than October 8, 2020.

        DONE AND ORDERED in Chambers at Miami, Florida, on September 17, 2020.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 Distribuidora Mi Honduras, LLC and Omar Cerna Rubinstein
 850 E Gude Drive
 Ste. B
 Rockville, MD 20850




                                                  2
